DETAILED ACTION
This action is in response to the amendment 11/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment to the drawings (Fig. 1) were received on 11/03/2021. The drawings (Fig. 1) are acceptable.

Specification
The amendment to the specifications were received on 11/03/2021.  The amendment is acceptable.

Allowable Subject Matter
Claims 1 – 6 and 8 – 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a multiplexer configured to select between the open-loop control signal and the closed- loop control signal to provide a selected control signal for driving the optocoupler”.
		The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comparing an output voltage to a reference voltage to generate an error signal and processing the error signal in a compensator to produce a closed-loop control signal in a secondary-side controller and transmitting the closed-loop control signal to a primary-side controller; and during periods in which the load change for the flyback converter is greater than the threshold load change: generating an open-loop control signal that 
		The primary reason for the indication of the allowability of claim 16 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a secondary-side controller configured to generate an open-loop control signal during an open-loop period in response to a load change for the flyback converter being greater than a threshold level and configured to generate a closed-loop control signal after an expiration of the open-loop period, the secondary-side controller including a multiplexer configured to select between the open-loop control signal and the closed-loop control signal to provide a selected control signal; an optoisolator configured to transmit the selected control signal; and a primary-side controller configured to control a cycling of a power switch transistor in response to a receipt of the selected control signal from the optoisolator”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2014/0078789 discloses a flyback converter with secondary-side dynamic load detection and primary-side feedback control.
US Pub. No. 2011/0255311 discloses a flyback converter with a feedback loop selector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838